UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1037


ALBERT PRESSLEY WILSON,

                Plaintiff – Appellant,

          v.

CAROLINA POWER & LIGHT       COMPANY,    d/b/a    Progress    Energy
Carolinas, Incorporated,

                Defendant – Appellee,

          and

PROGRESS ENERGY SERVICE COMPANY, LLC,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cv-03597-TLW)


Submitted:   June 1, 2010                        Decided:    June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Pressley Wilson, Appellant Pro Se.          Zebulon Dyer
Anderson, SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN,
LLP, Raleigh, North Carolina, Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Albert   Pressley      Wilson    appeals    the       district   court’s

order    accepting    the       magistrate    judge’s       recommendation        and

dismissing Wilson’s civil complaint in which he asserted claims

under Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C.     §§ 2000e     to    2000e-17    (2006),        the    Americans     with

Disabilities Act of 1990, 42 U.S.C. § 12101 (2006), and the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C.

§§ 621 to 634 (2006) and denying reconsideration thereof.                          We

have     reviewed    the    record    and    find      no    reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.    Wilson v. Carolina Power & Light Co., No. 4:05-cv-03597-

TLW (D.S.C. Sept. 2, 2009).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                        3